IT IS ORDERED that the petition for certification is granted solely for the purpose of a summary remand to the post-conviction relief judge to determine factually the claim of defendant’s attorney that the trial judge uttered a remark in chambers evidencing bias; and it is further
ORDERED that the parties are to submit certifications from trial counsel that address defendant’s contentions; and it is further
ORDERED that if the certifications reflect a genuine issue of material fact, the post-conviction relief judge is to conduct an evidentiary hearing; and it is further
ORDERED that if the post-conviction relief judge determines that a biased remark in fact was uttered, the judge shall reconsider and decide the petition for post-conviction relief on the merits.
Jurisdiction is not retained.